MILLS, Judge.
Thompson appeals her conviction and sentence for aggravated battery, Section 784.-045, Florida Statutes (1981). We affirm.
In her first point on appeal, Thompson contends that the trial court erred in admitting her confession into evidence because the State failed to establish the corpus delicti of the crime by sufficient, independent proof. We disagree. Our review of the record convinces us that the State presented sufficient evidence independent of the confession to establish the existence of each element of aggravated battery, including proof that Thompson intentionally or knowingly caused great bodily harm, permanent disability, or permanent disfigurement to the victim.
Thompson also contends that the trial court should have granted her motion for judgment of acquittal because the State failed to prove that it was she, and not one of her companions, who committed the of*190fense. That contention is also without merit. We find ample evidence in the record to show that Thompson was the guilty party.
AFFIRMED.
SHIVERS and ZEHMER, JJ., concur.